Citation Nr: 1521991	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  04-19 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a healed fracture of the right os calcis.

2.  Entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance.

3.  Entitlement to a special home adaptation grant.

4.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973 and from May 1975 to February 1979.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2005, the Veteran testified during a Board videoconference hearing before an Acting Veterans Law Judge.  A transcript of that hearing is of record.  In November 2011, the Board informed the Veteran that the Acting Veterans Law Judge who conducted the February 2005 hearing was no longer employed by the Board.  As a result, he was given the option to testify at another Board hearing before a different Veterans Law Judge, but in January 2013 the Veteran declined another Board hearing.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  

When the claims file was last at the Board in August 2014, the Board assigned an effective date of March 1, 2001, for a 100 percent disability rating for depressive neurosis with posttraumatic stress disorder (PTSD); assigned a 40 percent disability rating for neurogenic bladder effective November 29, 1999; and remanded the issues of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a healed fracture of the right os calcis; entitlement to SMC on the basis of the need for regular aid and attendance or housebound status prior to March 3, 2001; entitlement to a special home adaptation grant; and entitlement to specially adapted housing.

In a September 2014 rating decision, SMC based on housebound criteria was granted effective March 1, 2001.  However, SMC based on the need for aid and attendance remains on appeal.   

The Board's review includes the paper and electronic records.
 
The issues of entitlement to service connection for erectile dysfunction, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Peyronie's disease, whether new and material evidence has been submitted to reopen claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis and post-operative urethral stricture, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of pain mediation treatment have been raised by the record in February 2006, September 2009, and August 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A May 2009 VA treatment record shows that the Veteran is receiving Social Security disability benefits.   A review of the Veteran's claims file reflects that he has participated in the VA vocational rehabilitation program.  The AOJ should attempt to obtain all records from the Social Security Administration and attempt to associate the appellant's VA vocational rehabilitation file with the claims file.  

The Veteran was last examined for purposes of entitlement to a special home adaptation grant; and entitlement to specially adapted housing in March 2007.  Given the passage of time, another VA examination is necessary.

The August 2011 rating decision denying entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a healed fracture of the right os calcis reflects that the Veteran underwent VA examinations on March 21, 2011, and April 5, 2011.  These examinations are not of record and the AOJ should attempt to obtain copies of them.  The rating decision also reveals that Little Rock VA Medical Center records from February 17, 1995, through August 5, 2011, were reviewed.  The AOJ has obtained records from that facility from November 1998 to December 1999, from September 2002 to October 2014.  The AOJ should obtain all records from the Little Rock VA Medical Center from February 1995 to October 1998, December 1999 to September 2002, and November 2014 to the present.

The August 2011 rating decision also shows that records from Dr. S. Ferguson dated from November 2006 to June 2007 were reviewed, but these records are not currently of record.  The AOJ should attempt to obtain those records.

Although the AOJ obtained the hospital summary for the July 1990 hospitalization at the San Diego VA Medical Center during which the Veteran underwent surgery for a right calcaneal fracture, the AOJ has not attempted to obtain the complete hospitalization records from that surgery.

As noted above the claimant has raised the issues of entitlement to service connection for erectile dysfunction, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Peyronie's disease, whether new and material evidence has been submitted to reopen claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis and post-operative urethral stricture, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of pain mediation treatment.  Appellate review of the Veteran's claims of SMC on the basis of the need for regular aid and attendance or housebound status prior to March 3, 2001; entitlement to a special home adaptation grant; and entitlement to specially adapted housing must be deferred because the above-mentioned service-connection issues are inextricably intertwined and must first be addressed by the AOJ.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment, to include all treatment from March 2000 to February 2001, for residuals of a healed fracture of the right os calcis, his psychiatric disorder, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, and hearing loss as well as any treatment that may be relevant to his claims for SMC on the basis of the need for regular aid and attendance or housebound status prior to March 3, 2001; special home adaptation grant; and specially adapted housing.  

The AOJ should attempt to obtain all records from Dr. S. Ferguson, to include records  dated from November 2006 to June 2007.  Regardless of the claimant's response, the AOJ should attempt to obtain all treatment records from the Little Rock VA Medical Center from February 1995 to October 1998, December 1999 to September 2002, and November 2014 to the present, and all treatment records from the July 1990 hospitalization at the San Diego VA Medical Center during which the Veteran underwent surgery for a right calcaneal fracture.  The AOJ should also attempt to obtain copies of VA examinations performed on March 21, 2011, and April 5, 2011.

2.  Attempt to associate the Veteran's VA vocational rehabilitation file with the claims file.

3.  Contact the Social Security Administration and attempt to obtain all records pertaining to the Veteran's claim for Social Security disability benefits.

4.  The AOJ should adjudicate the issues of entitlement to service connection for erectile dysfunction, whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for Peyronie's disease, whether new and material evidence has been submitted to reopen claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for hepatitis and post-operative urethral stricture, and entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of pain mediation treatment.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over these issues if he perfects an appeal thereto.

5.  Thereafter, schedule the Veteran for an examination to determine eligibility for special home adaptation grant and specially adapted housing.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to his depressive neurosis with PTSD, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, and hearing loss.  The examiner should address the following:

(a) The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran has the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to his depressive neurosis with PTSD, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, hearing loss, or any other disability for which the AOJ grants service connection or compensation pursuant to 38 U.S.C.A. § 1151. 

(b) If the Veteran has blindness in both eyes, having only light perception, the examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran has blindness in both eyes, having only light perception, due to his depressive neurosis with PTSD, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, hearing loss, or any other disability for which the AOJ grants service connection or compensation pursuant to 38 U.S.C.A. § 1151.

(c) The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran has the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to his depressive neurosis with PTSD, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, hearing loss, or any other disability for which the AOJ grants service connection or compensation pursuant to 38 U.S.C.A. § 1151.

(d) The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran has the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to his depressive neurosis with PTSD, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, hearing loss, or any other disability for which the AOJ grants service connection or compensation pursuant to 38 U.S.C.A. § 1151.

(e) If the Veteran has blindness in both eyes with 5/200 visual acuity or less, the examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran has blindness in both eyes with 5/200 visual acuity or less due to his depressive neurosis with PTSD, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, hearing loss, or any other disability for which the AOJ grants service connection or compensation pursuant to 38 U.S.C.A. § 1151 

(f) The examiner should provide an opinion as to whether it at least as likely as not (probability of 50 percent or greater) that the Veteran has loss or loss of use of both hands, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to his depressive neurosis with PTSD, seizures, bowel dysfunction, residuals of a L-1 compression fracture, neurogenic bladder, residuals of head injury with headaches, bilateral lower extremities motor weakness, residuals of a right ankle sprain, tinnitus, right lower extremity sensory loss, hearing loss, or any other disability for which the AOJ grants service connection or compensation pursuant to 38 U.S.C.A. § 1151.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, the AOJ should undertake any additional necessary development on the claims of entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for residuals of a healed fracture of the right os calcis, and entitlement to special monthly compensation (SMC) on the basis of the need for regular aid and attendance or housebound status prior to March 3, 2001.

7.  Thereafter, the AOJ must adjudicate the issues on appeal.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

